Citation Nr: 0911598	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  03-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed right 
foot disorder.  

2.  Entitlement to service connection for a claimed left foot 
disorder.  

3.  Entitlement to service connection for the claimed 
residuals of burns to the chest.  

4.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
August 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 RO rating 
decision.  

The Veteran testified at a videoconference hearing with the 
undersigned Veterans Law Judge in October 2004.  

In March 2005, the Board remanded the issues on appeal for 
additional development of the record.  

The issue of service connection for burn residuals of the 
chest is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.   The Veteran is not shown to have manifested complaints 
or findings of a foot condition during service.  

3.  Any currently demonstrated foot condition is not shown to 
be due to an injury of other event or incident of the 
Veteran's period of active service.  

4.  The currently demonstrated PTSD is shown as likely as not 
to be due to verified stressors during active duty including 
while serving in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The Veteran's right foot disability is not due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).  

2.  The Veteran's left foot disability is not due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2001, prior to the rating decision on appeal, the 
RO sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the April 2002 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2001 letter, an April 2005 letter, and a July 2005 
letter also satisfies the statutory and regulatory 
requirement that VA notify a claimant, what evidence, if any, 
will be obtained by the claimant and what if any evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2001, April 2005, and July 2005 letters advised 
the Veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the August 2001 letter 
advised the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the Veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for two 
of the claimed disabilities, so no degree of disability or 
effective date will be assigned.  There is accordingly no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in October 2008.  

The Veteran testified before the undersigned Veterans Law 
Judge in October 2004. 
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for right foot disorder, left foot disorder, and 
PTSD.   


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Right and Left Foot Condition

The Veteran testified that he developed recurrent fungus on 
his feet during service.  He never sought treatment for his 
feet but tried to treat them himself.  

The Board notes that the Veteran's service treatment records 
are silent for any treatment or injury to either his right or 
left foot during service.  

At the Veteran's October 2008 VA examination he reported a 
gradual onset of foot pain during service that was due to all 
the activity and ambulation he participated in.  He reported 
that he developed blisters at that time and saw physicians 
who did local care on the blisters.  

He also reported that his boots were responsible for some of 
the symptoms that developed in his feet.  He did not recall 
any specific in-service diagnosis.  He reported no pre-
service or post-service injury to his feet.  

On examination, there was no significant corns, calluses, or 
edema; however, the Veteran had complete loss of his foot 
arch while sitting and standing and his Achilles tendon was 
mildly tender to palpation but otherwise had normal 
alignment.  He had diffused metatarsal tenderness which did 
not localize to any specific region and there was no 
significant painful motion, restricted motion, abnormal 
weight bearing, weakness, or instability.  He had significant 
thickening and discoloration of all toenails on the feet 
bilaterally, which represented fungal infection.  Plain films 
of the Veteran's bilateral feet revealed demineralization of 
the bones diffused and calcaneal spurs.  

The VA examiner diagnosed the Veteran with bilateral 
calcaneal spurs, severe bilateral pes planus, and bilateral 
onychomycosis.  He stated that after a thorough review of the 
Veteran's claims file it was less likely than not that the 
Veteran's foot disabilities were related to his active duty 
service.  He came to this conclusion after reviewing the 
claims file because there was not sufficient evidence or data 
to support service connection at this time.  He stated that 
there were no facilitating injuries that would have led to a 
gradual worsening of his foot pain during service or that 
could have caused prolonged disability.  

The VA examiner stated that the Veteran described in-service 
blisters; however, those blisters did not lead to him having 
pes planus or his other diagnosed conditions.  He further 
stated that the Veteran spent 3 to 4 years in the military 
and most of the diagnosed conditions were most likely 
developed over many years as opposed to a several year stint 
in the service where there were no facilitating injuries.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).   However, in 
this case the Board finds that the October 2008 VA examiner 
gave a thorough review of the claims file and provided a 
detailed basis for his opinion. 

The Board finds after careful review of the Veteran's 
testimony, service treatment records, VA treatment records, 
and VA examination that his right and left foot disorders are 
not the result of military service.  

The only evidence in favor of service connection is the 
Veteran's own testimony.  The Board notes that a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998).

Additionally, the Veteran testified that he didn't begin to 
seek treatment until 1999, which is 30 years after the 
Veteran's discharge from service.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that weighs against a claim of service connection.  
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

The Board also notes that a Veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  This is the essence of the third part of the Hickson 
analysis.  

Given these facts, the Board finds that service connection 
for a right foot condition and a left condition must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

During the appeal, including at his October 2004 hearing, the 
Veteran has identified a few stressor events during his 
period of active service.   He testified that during service 
he was a cook with 1st Squadron, 11th Armored Cavalry Regiment 
(ACR) Troop C.  

He testified that his unit was under constant mortar attacks; 
one time he spilled a pan of grease on his chest as a result 
of those attacks. 

The Board notes that at the Veteran's October 2008 VA 
examination he was diagnosed with chronic, mild PTSD.  The VA 
examiner stated that it was more likely than not that the 
Veteran's PTSD was related to his experiences in Vietnam.   

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a Veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The record in this case shows that the Veteran served in the 
Republic of Vietnam for one year.  Thus, the Board emphasizes 
that, without more, this service alone is not sufficient to 
establish that a Veteran engaged in combat with the enemy.  
See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).   

In this case, the RO had requested information from the U.S. 
Armed Services Center for Unit Records Research (CURR) in 
corroborate the claimed events.  The Board notes that the 
Veteran's DD 214 lists that the Veteran was assigned to Troop 
C.  

In December 2006, CURR stated that they reviewed the 1968 
unit histories submitted by the 1st Squadron, 11th ACR for the 
period of January 1 - December 21, 1968.  The history 
verified that Troop C, 1st Squadron 11th ACR received heavy 
enemy fire from a North Vietnamese Army (NVA) battalion size 
force on May 18, 1968.  Troop D reinforced and penetrated the 
first line of defense and the attack resulted in forty-seven 
NVA killing in action.  

The report also documented that while Troop C was conducting 
a reconnaissance in force heavy enemy fire was received and 
Troop C and the 51st Army of the Republic of Vietnam Rangers 
overran the objective on May 28, 1968.  The incident resulted 
in fifty-four NVA killed in action. 

CURR stated that the history further verified that the 
reporting unit participated in heavy engagement against a 
company size NVA unit on June 6-7, 1968.  The incident 
resulted in sixteen NVA killed in action.  

In addition, the history documents that the remainder of June 
1968 the units were harassed by small arms and rocket 
propelled grenades fire and U.S. causalities were reported.  

Finally, the history documented that Troops A and C were on a 
reconnaissance in force when they engaged an estimated NVA 
platoon on July 18, 1968, that resulted in 10 NVA killed in 
action. 

The Board notes that corroboration of every detail of a 
claimed stressor, including personal involvement, is not 
required; rather, a Veteran needs only to submit independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

However, the Board notes that there is evidence that the 
Veteran's unit was harassed by small arms and rocket 
propelled grenades.  Therefore, though there is no evidence 
of the Veteran's personal involvement the Board finds that 
there is sufficient evidence to imply the Veteran's personal 
exposure.  

The Board notes that for a stressor to be sufficient for 
PTSD, the stressor must meet two requirements: (1) a person 
must have been "exposed to a traumatic event" in which the 
person "experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or threat to the physical integrity of self 
or others, and (2) "the person's response must have involved 
intense fear, helplessness, or horror."  Cohen v. Brown, 10 
Vet. App. 128, 141 (1997), quoting DSM-IV.  

The Board accordingly finds that the Veteran's in-service 
stressor meets these criteria as supports the current 
diagnosis of PTSD.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for PTSD is warranted in this 
case.  


ORDER

Service connection for right foot disorder is denied.  

Service connection for left foot disorder is denied.  

Service connection for PTSD is granted. 



REMAND

The Veteran testified that he suffered burns to the chest 
while serving in the Republic of Vietnam.  The March 2005 
Board remand directed the RO to arrange for the Veteran to 
have VA dermatologic examination; however, the Veteran had a 
VA neurological examination.  The Board finds that this exam 
did not comply with the March 2005 Board remand because it 
did not address the specific questions that the Board 
requested nor was it the appropriate examination.   

It is noted that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.   Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

Therefore, the Board finds that the RO should arrange for the 
Veteran to have a VA dermatology examination to determine the 
current nature and likely etiology of the claimed burn 
residuals on the chest. 

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

After providing the required notice, the RO should obtain any 
additional evidence for which the Veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of in 
Dingess/Hartman v. Nicholson and Vazquez-
Flores v. Peake, cited above.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed burn 
residuals on the chest.  The claims file 
must be made available to the 
examiner(s), and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

The VA examiner should state if the 
Veteran has burn residuals on his chest 
and if so if they are at least likely 
as not related to service.   

A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing all indicated 
development, and any additional 
notification deemed warranted, the issue 
remaining on appeal should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


